Citation Nr: 0713574	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  99-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1942 until 
November 1945.  He died on April [redacted], 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously before the Board in January 2004.  
At that time, the cause of death claim was denied.  (The 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
was not addressed as that issue was then the subject of a 
Board-imposed stay.)  The veteran appealed the Board's 
January 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2006 Order, the Court 
vacated the January 2004 Board decision and remanded the 
matter back to the Board for further development.


REMAND

A death certificate of record indicates sudden cardiac death 
due to organic heart disease as a consequence of chronic 
obstructive lung disease.  At the time of his death, the 
veteran was service-connected for arthritis of multiple 
joints.  

In an April 1999 letter, Guy L. Smoak, M.D. indicated that 
the veteran was taking anti-inflammatory medications for his 
arthritis.  He noted that such medications have been known to 
elevate blood pressure in some cases.  He also noted that the 
veteran's service-connected arthritis limited the veteran's 
ability to ambulate and exercise, which has been shown to 
increase cardiovascular risks.  Based on those factors, Dr. 
Smoak opined that the veteran's arthritis contributed to his 
overall poor health.  

The above medical opinion suggests that the veteran's cause 
of death may be related to his service-connected 
disabilities.  Therefore, that submission triggers VA's duty 
to obtain a medical opinion under 38 U.S.C.A. §5103A(d)(2).  
Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
arthritis contributed to the cause of the 
veteran's terminal sudden cardiac death.  
In so doing, consideration should be made 
as to the likely effects of any 
medications the veteran was taking to 
control his arthritis.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The examination report should 
clearly indicate that the claims folder 
was reviewed.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




